Citation Nr: 0704744	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for the residuals of a 
back injury secondary to the service-connected right knee 
disability.  

2. Entitlement to service connection for post-traumatic 
stress disorder.  

3. Entitlement to a rating higher than 10 percent for the 
residuals of a right knee injury with arthritis.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1974 to June 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

As service connection for residuals of back injury secondary 
to the service-connected right knee disability was previously 
denied by the RO in a rating decision in September 1994, the 
Board must determine whether new and material evidence has 
been submitted to reopen the claim, and what the RO 
determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In October 2005, the veteran withdrew his request for a 
hearing before the Board.

As the application to reopen the claim of service connection 
for the residuals of a back injury secondary to the service-
connected right knee disability is granted, the underlying 
issue of service connection is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in September 1994, the RO denied 
service connection for the residuals of a back injury 
secondary to the service-connected right knee disability; 
although the veteran initiated an appeal, he did not perfect 
the appeal and by operation of law, the rating decision, 
denying the claim, became final. 

2. The evidence received since the rating decision in 
September 1994 is new and material and raises a reasonable 
possibility of substantiating the claim of service connection 
for residuals of a back injury secondary to the service-
connected right knee disability.    

3. The veteran did not serve in Vietnam and he did not engage 
in combat; the veteran is not credible about the alleged in-
service stressors, and there is no credible medical evidence 
of a diagnosis of post-traumatic stress disorder.  

4. The service-connected right knee disability includes range 
of motion from zero to 125 degrees without instability.  


CONCLUSIONS OF LAW

1. The rating decision in September 1994 by the RO, denying 
service connection for the residuals of a back injury 
secondary to the service-connected right knee disability, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2. The evidence received since the rating decision in 
September 1994 by the RO is new and material, and the claim 
for service connection for the residuals of a back injury 
secondary to the service-connected right knee disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).   

3. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).   

4. The criteria for a rating higher than 10 percent for the 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2006).




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the application to reopen the claim of service 
connection for the residuals of a back injury secondary to 
the service-connected right knee disability, as the claim is 
reopened and as the Board is requesting additional 
evidentiary development before deciding the claim on the 
merits, there is no possibility of prejudice to the veteran 
due to any defect in the VCAA notice, pertaining to either  
Kent v. Nicholson, 20 Vet. App. 1 (2006) or Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 

As for the claim of service connection for post-traumatic 
stress disorder and the claim for increased, the RO provided 
pre-adjudication VCAA notice by letter in September 2003.  
The veteran was notified of the evidence needed to 
substantiate the claim for service connection, namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease, and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also informed 
of the type of evidence needed to substantiate the claim for 
increase, namely, evidence that a disability had become 
worse.  The veteran was further informed that VA would obtain 
service medical records, VA records and records of other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable).     

To the extent that the degree of disability assignable was 
not provided, as the claim of service connection is denied, 
the degree of disability assignable is moot and any defect 
with respect to the notice required under Dingess has not 
prejudiced the veteran's claim.  As to the degree of the 
disability for the claim for increase, at this stage of the 
appeal, when the veteran already has notice of the rating 
criteria, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance regarding this claim is rendered moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
medical and personnel records, VA records, and private 
medical records.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  On the claim of service connection 
for post-traumatic stress disorder, a VA examination is not 
required in the absence of a causal connection between the 
claimed disability and service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

On the claim for increase, the veteran was afforded a VA 
examination in June 2004.

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim

In a rating decision in May 1977, the RO granted service 
connection for the residuals of a right knee injury with 
traumatic arthritis. 

The original claim of service connection for the residuals of 
a back injury secondary to the service-connected right knee 
disability was denied by the RO in a rating decision in 
September 1994 on grounds that there was no evidence of a 
back disability and no evidence that the back injury was 
directly related to the service-connected right knee 
disability.  After the veteran was notified of the adverse 
determination, he initiated an appeal by timely filing a 
notice of disagreement.  After the RO furnished the veteran a 
statement of the case, he did not perfect his appeal by 
filing a substantive appeal.  Therefore, the rating decision 
in September 1994, denying the claim of service connection 
for the residuals of a back injury secondary to the 
service-connected right knee disability, became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

The evidence of record at the time of the rating decision in 
September 1994 consisted of the service medical records, 
including the report of entrance examination, contained no 
complaint, finding, or history of a back abnormality, and VA 
records, dated from 1988 to 1994.  The VA records disclose 
that during hospitalization for substance abuse in December 
1989 the veteran injured his back, which was treated, and the 
diagnosis was back sprain.  In January 1994, the veteran gave 
a history on injuring his low back, ruptured and herniated 
discs, at work in 1991 for which he received Workman's 
Compensation.  On VA examination in July 1994, the veteran 
blamed his back problem on the back injury in 1991, when his 
right knee gave way while he was carrying a heavy weight on 
his back.  The examiner found no definite evidence of a back 
abnormality. 

Current Application to Reopen 

In September 2003, the veteran filed his current application 
to reopen the claim of service connection. 

A claim may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  

For purpose of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness). 

As the rating decision in September 1994 by the RO was the 
last final disallowance of the claims, the Board must review 
all of the evidence submitted since then to determine whether 
the claim of service connection should be reopened.  

Additional Evidence 

The additional evidence consists of VA records that show a 
diagnosis of chronic back pain (August 1997 report of VA 
hospitalization); an old healed fracture of the coccyx by X-
ray (September 1997); normal lumbosacral spine by X-ray 
(December 1997); and recurrent low back pain (February 2001).   

On VA examination in June 2004, the examiner noted the back 
injury by history as provided by the veteran.  The impression 
was degenerative disc disease of the lumbar spine with 
documented ruptured disk and three bulging disks.  The 
examiner stated that the back injury was due to an acute, 
severe lumbar sprain that was incurred while working, and it 
was aggravated by increasing stress on the right knee, which 
was a pre-existing service-connected problem, but the 
aggravation was work-induced, so that it was less likely than 
not that the back condition was secondary to the knee 
problem. 

The June 2004 report of VA examination is new and material 
evidence because it relates to unestablished facts necessary 
to substantiate the claim of service connection, namely, 
evidence of current low back disability, resulting from an 
injury, and that the back injury was associated with the 
service-connected right knee disability, the absence of which 
was the basis for the previous denial of the claim.  Although 
the examiner's statement is somewhat confusingly as it 
suggests that the back injury was related to the service-
connected right knee disability, then concluded that it was 
less likely than not that the back condition was secondary to 
the knee problem, the evidence does raise a reasonable 
possibility of substantiating the claim without determining 
the credibility or weight of the physician's statement. 
Accordingly, the claim of service connection for is reopened.

Service Connection- Post-Traumatic Stress Disorder
Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Part 4, § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in- service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Factual Background

Service personnel records disclose that the veteran served in 
the United States Navy from March 1974 to June 1975.  His 
duty stations were in Great Lakes, Illinois, from March 29, 
1974, to June 11, 1974; Lakehurst, New Jersey, until August 
28, 1974; to the USS Nimitz, which was in a pre-commissioning 
status until April 9, 1975; and then at the Naval Station at 
Norfolk, Virginia, where he remained until he was released 
from active duty on June 3, 1975.    

The service medical records are negative for a complaint, 
finding, or history of a psychiatric disorder to include 
post-traumatic stress disorder.  

In September 2003, the veteran filed the claim of service 
connection for post-traumatic stress disorder. 

In March 2005, the veteran testified that during service he 
was stationed in Vietnam.  The veteran stated that while he 
was in Vietnam he was assigned to a swift boat as a gunner 
and he engaged in combat.    

On initial mental health evaluation by VA in February 2005, 
the veteran gave a history of service in Vietnam, where he 
was assigned to a small riverboat where he was under fire and 
had to fire on others and he was exposed to combat.  The 
pertinent diagnosis was post-traumatic stress disorder.  It 
was noted that the veteran had a long history of post-
traumatic stress disorder, following his combat experience in 
Vietnam.  No other stressor was associated with the 
diagnosis.  

Analysis

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed in-service stressor is 
related to 
combat, the veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder, as here, does not suffice to 
verify the occurrence of the claimed in-service stressor.  
Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

The service personnel records show that the veteran served in 
the United States only and not in Vietnam.  As for the 
assignment to the USS Nimitz, historically the USS Nimitz was 
accepted by the Navy from the shipbuilder in Newports News, 
Virginia, in April 1975 and the ship was commissioned in May 
1975 at Norfolk, Virginia, and remained there during the time 
the veteran was released from active duty in June 1975.   

For this reason, the Board finds the veteran's statements and 
testimony as to combat service in Vietnam inherently 
incredible and not subject to the presumption of credibility 
for the purpose of reopening the claim. Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness). 

As the Board rejects the veteran's statements and testimony 
about an in-service combat stressor as not credible, the 
Board also finds the diagnosis of post-traumatic stress 
disorder based on such statements not credible, which is the 
only evidence pertinent to the claim.  Coburn v. Nicholson, 
19 Vet. App. 427, 432-33 (2006). 

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence that the veteran has post-traumatic stress disorder 
linked to service, for the reasons articulated, the 
preponderance of the evidence is against the claim of service 
connection, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase 
Factual Background

The service medical records to include the Medical Board 
Report show that prior to service fractured the right patella 
while playing football.  During service, he fell on some 
stairs, striking his right knee.  The veteran was subsequent 
diagnosed with chondromalacia of the right patella, secondary 
to old trauma, existed prior to enlistment, with service 
aggravation, and degenerative arthritis of the patellofemoral 
joint, and atrophy of the right quadriceps.  It was the 
opinion of the Medical Board that the veteran was unfit for 
duty because of the physical disability and he was 
administratively discharged in June 1975.      

In a rating decision in May 1977, the RO granted service 
connection by aggravation for the residuals of a right knee 
injury with traumatic arthritis and assigned a 20 percent 
rating under Diagnostic Code 5257. 

In a rating decision in April 1980, the RO reduced the rating 
to zero percent.  The rating reduction was affirmed by the 
Board in a decision in April 1981 decision. 

In a rating decision in September 1994, the RO increased the 
rating to 10 percent under Diagnostic Codes 5010, 5260.  The 
10 percent rating has remained in effect and unchanged since 
then.  

In September 2003, the veteran filed his current claim for 
increase. 



On VA examination in June 2004, the examiner noted that the 
veteran limped on the right leg.  Range of motion of the 
right knee was from zero to 125 degrees with pain on motion.  
There was slight fluid around the knee and slight crepitus.  
There was no laxity.  There was moderate deformity of the 
superior and lateral aspect of the right patella.  The 
diagnosis was degenerative joint disease of the right knee, 
traumatic in character, with knee pain and slight decrease in 
range of motion.  The examiner stated that there was no 
additional limitation with repetitive use and no additional 
limitation with flare-ups.  There was also no instability of 
the right knee.  

Analysis

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Although VA is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has assigned a 10 percent rating under Diagnostic 
Codes 5010 and 5260 for the right knee disability.  

Under Diagnostic Code (DC) 5010, arthritis substantiated by 
X-ray findings is rated as degenerative arthritis under DC 
5003.  Under DC 5003, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  

The diagnostic code for limitation of flexion of the knee is 
DC 5260, which provides a zero percent rating for flexion 
limited to 60 degrees, a 10 percent rating for flexion 
limited to 45 degrees, a 20 percent rating for flexion 
limited to 30 degrees, and a 30 percent rating for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

The diagnostic code for limitation of extension of the knee 
is DC 5261, which provides a zero percent rating for 
extension limited to 5 degrees, a 10 percent rating for 
extension limited to 10 degrees, a 20 percent rating for 
extension limited to 15 degrees, and a 30 percent rating for 
extension limited to 20 degrees.  

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2006).

To warrant an increase under Diagnostic Code 5260, there 
needs to be medical evidence of limitation of flexion that 
more nearly approximates or equates to flexion limited to 30 
degrees.  The record shows that on VA examination in 2004 
flexion was to 125 degrees, which does not more nearly 
approximate or equate to flexion limited to 30 degrees.  
Therefore, the criterion for a rating higher than 10 percent 
for limitation of flexion under Diagnostic Code 5260 has not 
been met. 

A separate compensable rating may be assigned for limitation 
of extension under Diagnostic Code 5261.  On VA examination 
in June 2004, extension was to zero degrees, which is normal 
and does not more nearly approximate or equate to extension 
limited to 10 degrees.  Therefore, the criterion for a 
compensable rating for limitation of extension under 
Diagnostic Code 5261 has not been met.

The Board has also considered functional loss due to pain and 
painful motion under 38 C.F.R. §§ 4.40, 4.45, 4.59.  On VA 
examination in June 2004, the examiner stated that there was 
no additional limitation with repetitive use and no 
additional limitation with flare-ups.  As for the veteran's 
complaints of pain on motion, the pain combined with range of 
motion from 0 degrees of extension to 125 degrees of flexion 
does not more nearly approximate or equate to flexion limited 
to 30 degrees or extension limited to 10 degrees.

A separate compensable rating may also be assigned for knee 
instability under Diagnostic Code 5257.  The criterion for a 
10 percent rating is slight instability.   On VA examination 
in June 2004, there was no laxity or instability of the right 
knee, which does not more nearly approximates slight 
instability.  Therefore, the criterion for a compensable 
rating for instability under Diagnostic Code 5257 has not 
been met. 

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has been submitted, the claim of 
service connection for the residuals of a back injury 
secondary to the service-connected right knee disability is 
reopened.  To this extent only the appeal is granted.  

Service connection for post-traumatic stress disorder is 
denied.  

A rating higher than 10 percent for the residuals of a right 
knee injury with arthritis is denied.  


REMAND

Service connection may be granted when a disability is 
proximately due to or the result of a service-connected 
disease, which is commonly referred to as secondary service 
connection.  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability 
by a service-connected disability. 38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995). 

The veteran argues that his low back injury, resulting in his 
current low back disability, was caused when his service-
connected right knee gave way.  Although the VA examiner 
addressed the back injury in 1991, the examiner did not reach 
the question of whether the current back disability, apart 
from the injury in 1991, is aggravated by the 
service-connected right knee disability.

As the record does not contain sufficient medical evidence to 
decide the claim on the basis of aggravation, further 
evidentiary development is necessary.  Accordingly, the case 
is REMANDED for the following action: 

1. Ask the veteran for the medical records 
and records of the claim for Workman's 
Compensation, pertaining to the back 
injury in 1991. 

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the current back disability, apart 
from the question of whether the back 
injury in 1991 was caused by the service-
connected right knee disability, is at 
least as likely as not made worse by the 
service-connected right knee disability.  
The claims folder must be reviewed by the 
examiner.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of as it is to 
find against. 

Also the term "aggravation" means an 
increase in severity, that is, a 
worsening of the underlying condition 
as contrasted to a worsening of 
symptoms. 

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.    



3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


